i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00741-CV

                                        In the MATTER OF D.M.R.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-JUV-01866
                             Honorable Carmen Kelsey, Judge Presiding1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           D.M.R., a juvenile, pleaded true to one alleged probation violation in response to the State’s

second motion to modify disposition, and the State abandoned two other alleged violations.

Following a disposition hearing, the trial court placed D.M.R. in the custody of the Chief Juvenile

Probation Officer of Bexar County for the purpose of placement outside the home. D.M.R. filed a

timely notice of appeal.




           1
          … The relevant orders in this case were first signed by the Honorable Irma D. Hernandez, Associate Judge of
the 289th Judicial District Court, and then countersigned by the Honorable Carmen Kelsey, Judge of the 189th Judicial
District Court.
                                                                                      04-09-00741-CV



        D.M.R.’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she asserts there are no meritorious issues to raise on appeal. Counsel’s brief meets the requirements

of Anders v. California, 386 U.S. 738, (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). See In re D.A.S., 973 S.W.2d
296, 297 (Tex. 1998) (Anders procedures apply to appeals from juvenile delinquency adjudications);

In re A.L.H., 974 S.W.2d 359, 360 (Tex. App.—San Antonio 1998, no pet.) (same). Counsel states

she has provided the juvenile and her guardian copies of the brief and motion to withdraw and

informed them of the juvenile’s right to review the record and file her own brief. See A.L.H., 974
S.W.2d at 360-61; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). No pro se brief

has been filed.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by D.M.R.’s appellate counsel

and affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).



                                                       Marialyn Barnard, Justice




                                                 -2-